Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 03/10/2022.
	Currently, claims 1 and 7-14 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (“Lin” US 2021/0257476 published 08/19/2021).
As to claim 1, Lin shows a semiconductor device (see Fig. 16; although the office notes for the applicant that additional embodiments in this reference additionally anticipate and should be glanced at, see Fig. 12+14 etc.), comprising: 
a substrate (substrate is 102; [0022] introduces this part which carries over to Fig. 16 as like parts as with other similar parts noted below); 
a channel layer comprising a first III-V material positioned on or over the substrate (see channel layer 114 over substrate 102; [0025]);
a barrier layer comprising a second III-V material positioned on or over the channel layer, the barrier layer having a bandgap larger than that of the channel layer (see barrier layer of AlGaN over a channel of GaN; [0025]);
a doped group III-V layer (p-GaN layer 156; [0031] introduces this part that carries over to Fig. 18) disposed on the second III-V barrier layer (see this layer being above the barrier layer noted above); 
a gate conductor (see gate electrode 152; [0027] introduces this part that carries over) disposed on the doped group III-V layer; 
a source electrode contacting the barrier layer on a first side of the gate conductor (see source electrode 142; [0028]); 
a drain electrode contacting the barrier layer on a second side of the gate conductor (see source electrode 142; [0029]); 
a first passivation layer (see multilayered embodiment of layer 120 with SiON and a low-k dielectric; [0034]; the office notes that while the reference here does not spell out all of the possible combinations of materials rhetorically set forth in the description here the office must find that such an embodiment is in this instance an embodiment that would be at once envisaged by one of skill in the art reading this passage regarding part 120) positioned over the barrier layer, the first passivation layer being a mixture of an oxide and a nitride material and having a first dielectric constant (here note the part of multilayer 120 that is SiON is a mixture of SiO and SiN and note that the multilayer overall also has the dielectric constant of the low-k layer, here a generic low-k dielectric constant; although note this is not all for one singular layer, but for the multilayer layer); and 
a second passivation layer (see layer 130 of SiON here as a single layer embodiment and designated along with layer 170 as a multilayer overall 130+170; [0034] and [0062] introducing the parts that carry over to later embodiments) positioned over the first passivation layer (note 130 over 120), the second passivation layer being a mixture of an oxide and a nitride material and having a second dielectric constant (note this layer is SiON a mixture of SiO and SIN, in the part of the overall layer 130+170 which is layer 130, and having a second dielectric constant of the material SiON which here is taken to be larger than SiO itself in this context, which is the industry standard of judging dielectric constants against for low/high dielectric constant, here this being determined from the incorporation of SiN in the mixture which itself has higher dielectric than the SiO), the second dielectric constant being greater than the first dielectric constant (note that the generic low-k dielectric material of the multilayer 120 will have a lower dielectric constant than SiO by itself by industry standard terminology and the SiON layer 130 will have a higher dielectric constant than SiO due to the incorporation of SiN into the mixture), 
a first field plate embedded in the second passivation layer and positioned between the gate conductor and the drain electrode (note the field plate 154 which is a gate field plate coming off the right side of the gate itself and inside of 130, which is a part of 130+170, and which is located between 152 and 162 overall though not directly between them horizontally); [0027] and [0021]), 
a second field plate embedded in the second passivation layer and positioned between the gate conductor and the drain electrode such that the second field plate at least partially extends over the first field plate (see second field plate that is 146 which is in 170, which is a part of 130+170, and which is located between the gate conductor and the drain electrode though not directly between them in the horizontal, and such that 146 at least partially extends over the field plate 154; [0028]), [and]
a third field plate positioned on a top surface of the second passivation layer and positioned between the gate conductor and the drain electrode such that the third field plate completely extends over the first field plate and the second field plate (see third field plate positioned on a top surface of 130+170 up on top of 170, between the gate conductor 152 and the drain electrode 162 such that 148 completely extends over 154 and 146).  

The office notes here that this rejection above is based on making a finding of fact that under an agency appropriate interpretation of the claim’s language a multilayer with SiON and a low-k layer making up the stack will suffice for the first passivation layer.  The office notes that should the language in the claim currently be interpreted a bit more narrowly such that it actually requires a singular layer of a mixture of oxide and nitride then the office will use a reference like US 2017/0133496 to bring in an actual carbon doped SiON layer that is low-k into this reference to replace a singular layer 120 in the same embodiments used above in a combination rejection under 35 U.S.C 103.  

As to claim 7, Lin shows the device further being one wherein the field plate is electrically connected to the source conductor (note that under the normal designation of parts above the layer 146 is connected to the part 142; see Fig. 16 showing 144 doing this connecting).  

As to claim 8, Lin shows a device wherein the first passivation layer comprises SiO2 (note the designation of parts above has layer 120 being a multilayer with SiON therein, including silicon oxide as a constituent part in this context, which in this context includes SiO2 as an embodiment at once envisaged by one of ordinary skill in the art reading the reference).  

As to claim 9, Lin shows a device wherein the second passivation layer comprises Si3N4 (the office notes in the designation of parts above the part 130 is SiON, here including silicon nitride as a constituent part in this context, which in this context includes Si3N4 as an embodiment at once envisaged by one of ordinary skill in the art reading the reference).  

As to claim 13, Lin shows a device wherein the first group III-V layer comprises GaN (see GaN as layer 114 as noted above).  

As to claim 14, Lin shows a device wherein the second group III-V layer comprises AlGaN (see AlGaN for layer 116 above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin” US 2021/0257476 published 08/19/2021), as applied to claim 1 above, in view of Kudymov et al. (“Kudymov” US 9,722,063 patented 08/01/2017).  
As to claim 10, Lin shows the device as related above for claim 1, but fails to show the device further comprising a third passivation layer disposed on the gate conductor and between the first passivation layer and the second passivation layer (here the office notes that this is because while it is arguable that the multilayer embodiment set forth in Lin for layer 120 might arguably be understood to include a layer designatable as a third passivation layer, here it is not entirely clear that this would necessarily be between the layers which have to be used in overall multilayer structure of 120 to address the limitations in the parent claim).  

Kudymov shows putting another dielectric layer into an overall layer stack between lower dielectrics and upper dielectrics (see putting layer 170 between lower dielectric 165 and upper dielectric 175, where the layer is made of the same material as a gate dielectric layer 155 which in an embodiment is SiO and which will be used here; col. 4, lines 64-67 and col. 5, lines 1-2).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the SiO additional dielectric layer as taught by Kudymov to have made an additional SiO dielectric layer in Lin with the motivation of attempting to prevent the charging of the dielectric layers in the stack during operation (see the layer 170 being put in to help prevent charging of the layers in operation; col. 5, line 36-40).  


As to claim 11, Lin as modified by Kudymov shows the device above wherein a third dielectric constant of the third passivation layer is different from the second dielectric constant of the second passivation layer (note here SiO from the layer brought in from Kudymov having a different dielectric constant than SiON which includes N therein), and the first dielectric constant of the first passivation layer (note here SiO from Kudymov having a different dielectric constant than the low-k dielectric noted above, as it is low-k relative to SiO in this context).  

As to claim 12, Lin as modified by Kudymov shows the device above wherein the third dielectric constant is less than the second dielectric constant (note that SiO has a lesser dielectric constant from SiON due to the N incorporated in the later), and greater than the first dielectric constant (note that SiO has a greater dielectric constant than a low-k dielectric which has a lower k value than SiO relatively speaking as its name).  

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not fully persuasive.  The office notes at the outset that to the extent that the applicant is arguing just that Fig. 18, and just in terms of anticipation, has been overcome, then yes, the office will agree with that applicant, but will have to use the Fig. 16 embodiment as done above in a new grounds of rejection.  Further, here at the outset the office will note that overall while the office understands the applicant’s arguments some of the arguments appear to be arguing for a claim that is broader than the claim as the current claims are currently being interpreted due to the office’s claim construction standard.  
The applicant argues that Lin’s field plates are not positioned between the gate conductor and the drain electrode.  Instead the applicant notes that two of the field plates extend from the source electrode past the gate electrode while the third filed plate extends from the gate electrode.  The office notes that this is a correct fact finding, but that the current language in the claim is not narrowly worded enough so as to preclude such field plates from meeting the current loose “between” language.  The office notes that if the applicant limits the positioning of the relevant field plates to only being laterally positioned between lateral positions of the gate electrode and drain electrode (where all of those parts are introduced properly in the claim in proper grammar) then this argument can be made such that office will need to further address it with a combination of references if possible.  Here it seems likely it would be addressed in a combination rejection if this is the only change made in a forthcoming amendment.  The applicant argues further that it would not have been obvious to make such a hypothetical combination/modification due to the source field plates in the reference needing to be at a different potential than that of the gate field plate.  The office will address that situation as it comes up and is relevant but for now the office’s inclination is that a combination rejection would still likely issue with just that change made.  
The applicant further argues that the Lin reference fails to teach the difference in dielectric constants recited in claim 1, but here under the designations of parts above, the office must find the contrary.  However, the office understands what the applicant is arguing, and if the applicant were to require each of the passivation layers to be singular/single layers then this likely would be a decent argument as to overcoming anticipation.  However, again, if this change is made in isolation it is likely that a combination rejection would be issued under 35 U.S.C 103 to address it.  
Finally the applicant argues that the Lin reference fails to teach that the first and second passivation layers are a mixture of an oxide and a nitride as in claim 1 (here presumably in the context of the overall claim where the field plates need to be embedded in the second one etc. etc.).  The office for now must find as in the above rejections that the SiON layers and the low-k layer in Lin which are all used above for overall recited passivation layers will for now suffice to meet the mixture limitations as it appears SiON will suffice as it is a mixture of SiO and SiN in this context.  
  
The office notes that while it must find as related in the rejections above, the applicant could try to force a very difficult 103 analysis by tightening up the lateral positioning language as discussed in detail above, limit the relevant field plates to only being at those positions, and ensure that each of the passivation layers has to be a singular passivation layer.  If the applicant adopts all three of those, and puts something else in the claim that would require still further references then it will near certainly be likely to distinguish under 35 U.S.C 103 as well or very close to it.  If the applicant wants to do those things they can contact the office if they need help in the drafting or what is being discussed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891